Exhibit 10.7

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is effective
July 22, 2013, among SDC HOLDINGS, LLC, an Oklahoma limited liability company
(“SDC”) and APOTHECARYRx, LLC, an Oklahoma limited liability company (“ARx” and
together with SDC, jointly and severally the “Borrowers” and each a “Borrower”),
GRAYMARK HEALTHCARE, INC., an Oklahoma corporation (“GRMH”), STANTON M. NELSON,
an individual (“Guarantor”) and ARVEST BANK, an Arkansas banking corporation
(the “Bank”).

W I T N E S S E T H:

WHEREAS, the Bank, the Borrowers, GRMH, Guarantor and the other guarantors
thereto previously entered into the Amended and Restated Loan Agreement dated
effective December 17, 2010, as amended by the First Amendment to Loan Agreement
dated January 1, 2012, the Second Amendment to Loan Agreement dated effective
June 30, 2012, and the Third Amendment to Loan Agreement dated effective
October 12, 2012 (the “Prior Agreement”);

WHEREAS, the Borrowers and GRMH are indebted to the Bank under the Amended and
Restated Promissory Note, in the original principal amount of $15,000,000.00
dated June 30, 2010 and the Second Amended and Restated Promissory Note, in the
original principal amount of $30,000,000.00, dated June 30, 2010 (together with
all extensions, renewals, modifications, consolidations and increases of such
notes, the “Prior Notes”); and

WHEREAS, GRMH, the Bank, the Borrowers and the Guarantor have agreed to
restructure the loan evidenced by the Prior Notes and the Prior Agreement in
connection with the Loan Restructuring Agreement among GRMH, the Bank, the
Borrowers and the Guarantor dated of even date herewith (the “Restructuring
Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the funds previously advanced by the Bank under the Notes, the receipt
and sufficiency of all of which are hereby acknowledged, GRMH, the Borrower, the
Guarantor and the Bank agree as follows:

1. Definition of Terms. All terms defined in this Agreement will have the
defined meanings when used in any of the Loan Documents (as hereinafter defined)
unless the context otherwise requires. Each accounting term not defined herein,
and each accounting term partly defined herein to the extent not defined, will
have the meaning given to it under generally accepted accounting principles. As
used in this Agreement, the following terms will have the meanings indicated:

 

  1.1. Accounts. All accounts, accounts receivable, contract rights, notes,
drafts, acceptances and all other forms of obligations and receivables in favor
of Borrower owed or owing by any party or entity to a Borrower including, but
not limited to, deposits or other sums credited by or due from the Bank to a
Borrower, now owned or hereafter acquired. In addition, the term “Accounts” will
have the same meaning (to the extent not inconsistent with the foregoing
definition) as defined in the Oklahoma Uniform Commercial Code (the “UCC”).

 

AMENDED AND RESTATED LOAN AGREEMENT      



--------------------------------------------------------------------------------

  1.2. Borrower Subsidiaries. The direct and indirect subsidiaries of the
Borrowers as of the Closing Date, and all subsidiaries thereafter created or
acquired.

 

  1.3. Closing Date. The date upon which the Loan Documents are signed by GRMH,
the Borrowers and the Guarantor and accepted by the Bank at the Bank’s offices
in Oklahoma City, Oklahoma, all in form and substance satisfactory to the Bank.

 

  1.4. Collateral. All of the Borrowers’ right, title and interest in and to the
personal property described in the Loan Documents whether now owned or hereafter
acquired including without limitation: (a) the Accounts; (b) the Equipment;
(c) the Inventory; (d) General Intangibles, including all membership interests
in SDC and ARx; (e) all items of tangible and intangible personal property now
owned and hereafter acquired by a Borrower; (f) all insurance policies and
proceeds; (g) all leases, rents and royalties; (h) all business records of
Borrowers; and (i) all additions and accessions to, replacements of,
substitutions for and proceeds from any of the items listed in the foregoing
parts (a) through (h) inclusive.

 

  1.5. Collateral Assignment of Equity Interests. The Amended and Restated
Collateral Assignment of Equity Interests and Security Agreement to be executed
by the Bank, Borrowers and GRMH granting to the Bank a first perfected
collateral assignment of the equity interests directly or indirectly owned by
GRMH in (i) SDC and ARx, and (ii) any other business entity, if any, that owns
or operates any currently existing sleep center or owns any assets relating to
the business of operating a currently existing sleep center (excluding in any
event as to any sleep center or assets thereof owned by any of the Foundation
Entities) in substantially the form attached as Exhibit “A”.

 

  1.6. Collateral Assignment of Leases. With respect to the lease of real
property by a Borrower used in the operation of its sleep lab business that is
entered into after May 21, 2008, the agreement(s) to be executed by the Bank and
Borrowers granting to the Bank a first perfected collateral assignment of those
leases in substantially the form attached as Exhibit “B” unless waived in whole
in part by the Bank, in writing.

 

  1.7. Debt Service Coverage Ratio. For any period, the ratio of: (A) the net
income of GRMH (i) increased (to the extent deducted in determining net income)
by the sum, without duplication, of (a) all interest expense of GRMH,
(b) amortization, (c) depreciation, and (d) non-recurring expenses as approved
by the Bank, and (ii) decreased (to the extent included in determining net
income and without duplication) by the amount of minority interest share of net
income and distributions to minority interests for taxes, if any, to (B) annual
debt service including interest expense and current maturities of indebtedness
as determined in accordance with generally accepted accounting principles. If an
acquisition of a new company (or its business) occurs and GRMH incurs additional
debt associated with the purchase, the net income of the new company (or its
business) and GRMH’s new debt service associated with acquiring the company (or
its business) may both be excluded from the Debt Service Coverage Ratio
calculation for a period of six months, at GRMH’s option. Subject to the Bank’s
approval, any non-recurring itemized expenses associated with an acquisition
will be added back to the net income of GRMH.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 2 -   



--------------------------------------------------------------------------------

  1.8. Default. The occurrence of any of the events specified in paragraph 9 of
this Agreement that are not remedied by the Borrowers or waived by the Bank as
provided in paragraph 9.

 

  1.9. Equipment. All furniture, fixtures, machinery, tools, equipment,
apparatus, utensils, appliances and supplies now owned or hereafter acquired by
a Borrower and all documents of title, insurance policies and proceeds relating
thereto. In addition, the term “Equipment” will have the same meaning (to the
extent not inconsistent with the foregoing definition) as defined in the UCC.

 

  1.10. Foundation Entities. Foundation Surgery Affiliates, LLC, Foundation
Surgical Hospital Affiliates, LLC, and their respective direct or indirect
subsidiaries and affiliates other than GRMH, the Borrowers and the Borrower
Subsidiaries.

 

  1.11. General Intangibles. All of each Borrower’s general intangibles of any
kind whether now existing or hereafter arising including all stock, membership
interests, units, partnership interests, patents, trademarks, copyrights and
other intangibles, chattel papers, documents and instruments relating to the
General Intangibles. In addition, the term “General Intangibles” will have the
same meaning (to the extent not inconsistent with the foregoing definition) as
defined in the UCC.

 

  1.12. GRMH Stock. 13,333,333 Shares of Common Stock of GRMH.

 

  1.13. Guaranties. The Nelson Guaranty (as defined in paragraph 1.18), the
Amended and Restated Guaranty Agreement by Kevin Lewis in favor of the Bank
dated December 17, 2010, the Amended and Restated Guaranty Agreement by Lewis P.
Zeidner in favor of the Bank dated December 17, 2010, and the Guaranty Agreement
by Roger Ely in favor of the Bank dated May 21, 2008.

 

  1.14. Inventory. All personal property now owned or hereafter acquired by a
Borrower which are to be furnished under contracts of service, or which are raw
materials, work in process, or materials used or consumed in a Borrower’s
business. In addition, the term “Inventory” will have the same meaning (to the
extent not inconsistent with the foregoing definition) as defined in the UCC.

 

  1.15. Loan. The loan by the Bank to the Borrowers evidenced by the Note.

 

  1.16. Loan Documents. This Agreement, the Restructuring Agreement, the
Collateral Assignment of Equity Interests, the Control Agreements, the
Collateral Assignment of Leases, the Guaranties, the Note, the Security
Agreements, the Subscription Agreement, the Participation Agreement and all
other instruments executed and delivered by GRMH, the Borrowers, the Guarantor
or any other person or entity in connection with the extension of credit
contemplated by this Agreement or the Prior Agreement, all instruments issued
pursuant to the foregoing documents and all extensions, renewals, modifications
and amendments thereof.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 3 -   



--------------------------------------------------------------------------------

  1.17. Minimum Net Worth. The Total Net Worth of Borrowers and GRMH as of the
December 31, 2007 Financials was $1,862,882 on a consolidated basis. For
purposes of this Agreement, the Minimum Net Worth of GRMH and the Borrowers will
be calculated on a consolidated basis based on seventy-five (75%) percent of the
December 31, 2007 existing equity ($1,397,162.00) plus seventy-five
(75%) percent of the Net Income (as per GAAP) for each fiscal quarter ending
after December 31, 2007 on a consolidated basis, less non-recurring expenses as
approved by the Bank.

 

  1.18. Nelson Guaranty. The Guaranty Agreement to be executed by the Guarantor
in favor of the Bank in substantially the form attached as Exhibit “C”, under
which the Guarantor unconditionally guarantees to the Bank payment of all
Obligations now or hereafter owing to the Bank by the Borrower in connection
with the Loan Documents and the full and complete performance by the Borrower of
the Loan Documents, as further set forth therein. Guarantor’s liability under
the Nelson Guaranty will be limited to $2,919,000.00.

 

  1.19. Note. The Amended and Restated Promissory Note by the Borrowers to the
Bank, in the principal amount of $10,691,261.71, to be executed in connection
with this Agreement in the form attached hereto as Exhibit “D”.

 

  1.20. Obligations. The obligation of the Borrowers to: (a) pay the principal
of and interest on the Notes in accordance with the terms thereof and to satisfy
all of the Borrowers’ other liabilities to the Bank, whether under this
Agreement or otherwise, whether now existing or hereafter incurred, matured or
unmatured, direct or contingent, joint or several, including any extensions,
modifications, renewals, or increases thereof and substitutions therefor;
(b) repay to the Bank all amounts advanced by the Bank under this Agreement or
otherwise on behalf of the Borrowers including, without limitation, overdrafts
and advances for principal or interest payments to other secured parties,
mortgagees or lienors, or for taxes, levies, insurance, rent, repairs to or
maintenance or storage of any of the Collateral; (c) reimburse the Bank, on
demand, for all of the Bank’s expenses and costs including, without limitation,
reasonable fees and expenses of the Bank’s counsel in connection with the
preparation, negotiation, amendment, modification, or enforcement of this
Agreement and the Loan Documents including, without limitation, any proceeding
brought or threatened to enforce payment of any of the obligations referred to
in this paragraph 1.20; and (d) perform all other obligations of the Borrowers
under the Loan Documents.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 4 -   



--------------------------------------------------------------------------------

  1.21. Participation Agreement. The Participation Agreement to be executed by
GRMH and the Bank pursuant to which the Bank will sell to GRMH a fully
subordinated $6,000,000 participation in the Loan in exchange for GRMH issuing
the GRMH Stock to the Bank.

 

  1.22. Pledged Interests. The equity interests directly or indirectly owned by
GRMH and collaterally assigned to the Bank pursuant to the Collateral Assignment
of Equity Interests.

 

  1.23. Security Agreements. The instruments and all extensions, renewals and
modifications thereof, executed and delivered to the Bank by Borrowers or
Borrower Subsidiaries granting to the Bank a first perfected security interest
in and to that portion of the Collateral therein described in substantially the
form attached as Exhibit “E”.

 

  1.24. Subscription Agreement. The Subscription Agreement to be executed by
GRMH and the Bank pursuant to which GRMH will issue the GRMH Stock to the Bank
in exchange for the Bank selling GRMH a subordinated participation in the Loan.

 

  1.25. WSJ Prime Rate. The rate per annum determined on the basis of the Prime
rate as reported in the “Money Rates” section of The Wall Street Journal or a
substitute source reasonably determined by the Bank in the event such source is
no longer available. The WSJ Prime Rate for the Note will initially be the WSJ
Prime Rate as of the date of the Note, and will be adjusted on an annual basis
to the rate then in effect as of the anniversary date, or the first business day
following such date if the anniversary date occurs on a weekend or holiday that
there is no such rate determined or published.

2. Lending Agreement. Subject to the terms and conditions of this Agreement, the
Bank agrees to lend to Borrowers and Borrowers agree to borrow from the Bank the
principal amount of the Note. All Loan amounts have been previously advanced
under the Prior Notes. No additional principal advances will be made to the
Borrowers under the Note.

3. Loan. The Loan will be evidenced by the Note and will be payable as follows:

 

  3.1. Term. The term of the Note will be for the period commencing on the
Closing Date and ending on December 31, 2013 (the “Maturity Date”).

 

  3.2. Interest. Prior to Default, the unpaid principal balance of the Note will
bear interest from the date of advance at the per annum rate equal to the
greater of (a) the WSJ Prime Rate, as adjusted; or (b) six percent (6%) per
annum. The WSJ Prime Rate will be adjusted, without notice, on an annual basis
to the WSJ Prime Rate then in effect as of each anniversary date of this Note,
or the first business day following such date if the anniversary date occurs on
a weekend or holiday that there is no such rate determined or published. After
Default, all amounts due under the Note will bear interest at the per annum rate
equal to the greater of: (a) fifteen percent (15%); or (b) the WSJ Prime Rate
plus five percent (5%). Interest will be computed on a per diem charge based on
a three hundred sixty (360) day year.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 5 -   



--------------------------------------------------------------------------------

  3.3. Payments. Provided that no event of Default has occurred or is continuing
under any of the Loan Documents, the Note will be repaid in monthly payments of
interest only on the first business day of each month until the balloon payment
on the Note Maturity Date. The entire unpaid principal balance of the Note plus
all accrued and unpaid interest thereon will be due and payable on the Maturity
Date.

 

  3.3.1 Voluntary Prepayment. Borrowers will have the right at any time to
prepay the Note in whole or in part, without premium or penalty, but with
interest accrued to the date of prepayment.

 

  3.3.2 Place of Payments. All payments and prepayments of principal or interest
on the Note will be made to the Bank in collected and freely transferable funds
at or before 5:00 p.m. Oklahoma City, Oklahoma time on the date due at the
Bank’s offices. All payments will be paid in full without set off or
counterclaim and without reduction for, and free from, any and all taxes,
levies, imposts, duties, fees, charges, deductions, withholdings, restrictions
or conditions of any nature imposed by any government or any political
subdivision or taxing authority thereof. Borrowers and GRMH hereby authorize and
direct the Bank to make all payments on the Note as and when due, by direct
debit to Borrowers’ demand deposit accounts with the Bank, if any. If any
payment under the Note or this Agreement becomes due and payable on a day other
than a business day, the maturity thereof will be extended to the next
succeeding business day and such extension of time will in such case be included
in the computation of payments of interest.

4. Collateral Security. Payment and performance of the Obligations will be
secured by the Guaranties, the Security Agreements, the Collateral Assignment of
Equity Interests, the Collateral Assignment of Leases, the other Loan Documents,
all of the Collateral and such other or additional property as is agreed to by
the Borrowers, Borrower Subsidiaries, Guarantor, GRMH and the Bank. The
Borrowers have executed and delivered to the Bank account control agreements in
substantially the form as attached at Exhibit “F” (collectively, the “Control
Agreements”) for all accounts of the Borrowers and the Borrower’s Subsidiaries
at Valliance Bank, First National Bank, and other financial institutions. The
Bank will exercise its rights to give instructions to such banks under the
Deposit Control Agreement only in the event of an uncured default under this
Agreement and any other Loan Documents or the exercise or attempt by any other
person to exercise any dominion or control over the account, directly or
indirectly, including through any order, attachment or levy.

5. Conditions of Lending. The obligation of the Bank to perform this Agreement
is subject to the continued performance by the Borrowers and the Guarantor of
the following conditions precedent:

 

AMENDED AND RESTATED LOAN AGREEMENT    - 6 -   



--------------------------------------------------------------------------------

  5.1. Loan Documents. The execution, acknowledgment (where appropriate) and
delivery by the appropriate parties of the Loan Documents, all in form and
substance satisfactory to the Bank, and delivery of possession to the Bank of
any Collateral the possession of which is necessary to perfect the Bank’s
security interest.

 

  5.2. Casualty Insurance. The Bank will have received satisfactory certificates
of policies of fire and extended coverage insurance at full insurable value,
business interruption insurance and public liability insurance with premiums
prepaid and standard mortgagee clauses or designations as additional insureds in
favor of the Bank and such additional persons as the Bank might reasonably
require.

 

  5.3. Authority. The Bank will have received: (a) certified copies of the
instruments creating Borrowers and GRMH and/or governing the operation of
Borrowers and GRMH complete with all amendments thereto and certificates to be
filed in connection therewith; (b) satisfactory evidence that Borrowers and GRMH
are qualified to do business in the State of Oklahoma; and (c) certified copies
of resolutions and other documents reasonably required to authorize the
execution, delivery and performance of the Loan Documents by the parties
thereto.

 

  5.4. No Default. The representations and warranties set forth in paragraph 6
of this Agreement will be true and correct on and as of the date of this
Agreement and there will have occurred and be continuing no Default.

 

  5.5. Opinion of Counsel. The Bank will have received the opinion of the
Borrowers’ counsel in form and substance reasonably acceptable to the Bank and
the Bank’s counsel.

 

  5.6. Other Information. The Bank will have received current financial
statements for GRMH, the Borrowers and the Guarantor and such other information,
documents and instruments concerning GRMH, the Borrowers and the Guarantor as
the Bank reasonably requests.

 

  5.7. Attorney Fees. The Bank will have received reimbursement in immediately
available funds as an estimate of the Bank’s legal fees and expenses incurred in
connection with the negotiation and documentation of this Agreement, the
Restructuring Agreement, the other Loan Documents, all prior accommodations made
pursuant to the Prior Agreement and all matters in connection with any of the
foregoing.

 

  5.8. Oliver Payment. The Bank will have received $5,648,290.40 in immediately
available funds from Roy T. Oliver or an entity under his ownership. The Oliver
payment will be applied by the Bank first to costs and fees incurred by the
Bank, then to accrued and unpaid interest and then to the principal balance of
the Loan.

6. Representations. GRMH, the Borrowers and the Guarantor, each severally and
not jointly and severally, and as is expressly applicable to GRMH, the Borrowers
or Guarantor below, represent and warrant to the Bank that the following
circumstances exist on the date of this Agreement and will continually exist
throughout the term of the Loan:

 

AMENDED AND RESTATED LOAN AGREEMENT    - 7 -   



--------------------------------------------------------------------------------

  6.1. Existence. GRMH is a corporation duly organized and validly existing
under the laws of the State of Oklahoma. ARx and SDC are and will each continue
to be a limited liability company duly organized and validly existing under the
laws of the State of Oklahoma. Each of GRMH, Borrowers and Guarantor have
adequate power, authority and legal right to enter into and carry out the
provisions of the Loan Documents, to borrow money and to give security for
borrowings as required by this Agreement and to consummate the transactions
hereby contemplated.

 

  6.2. Financial Condition. The financial statements of Borrowers and Guarantor,
copies of which have been furnished to the Bank, are correct and complete and
fairly reflect the financial condition of Borrowers and Guarantor as of the date
thereof (the most recent being as of May 31, 2013) and have been prepared in
conformity with accounting principles applied on a basis consistent with that of
preceding periods. There has occurred no material adverse change in the
financial condition of the Borrowers from the date of such financial statements
to the date of execution of this Agreement. However, Borrowers and GRMH continue
to incur negative operating results and negative revenue trends.

 

  6.3. Liabilities. None of Borrowers or the Guarantor has any material
liabilities, direct or contingent, except those disclosed in the financial
statements referred to in paragraph 6.2 of this Agreement.

 

  6.4. Ownership. Except as set forth on Schedule “6.4”, the Borrowers have good
and marketable title to the Collateral, free and clear of all liens, security
interests, claims or encumbrances, except for liens and security interests in
favor of the Bank.

 

  6.5. Taxes. Except as set forth on Schedule “6.5”, the Borrowers and Guarantor
have filed all foreign, federal, state and local tax returns which are required
to be filed and have paid or made provisions for payment of all taxes which have
or may become due pursuant to said returns or pursuant to any assessment, except
such taxes as are being contested in good faith and as to which adequate
reserves have been provided. The Borrowers and Guarantor do not know of any
basis for the assessment of any deficiency taxes.

 

  6.6. Litigation. Except as set forth on Schedule “6.6”, there is no action,
suit, proceeding or investigation pending, or threatened against any Borrowers,
the Guarantor or the Collateral which might: (a) materially adversely affect a
Borrower, the Guarantor or the Collateral; (b) impair the ability of either
Borrower to carry on its respective business as contemplated hereby; (c) result
in any substantial liability not adequately covered by insurance; or
(d) materially adversely affect a Borrower or its ability to perform its
obligations under the Loan Agreement.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 8 -   



--------------------------------------------------------------------------------

  6.7. Location of Business Records. The Borrowers will give the Bank written
notice of each location of each Borrower and Borrower Subsidiary at which
records pertaining to the Collateral, their business and other contract rights
are kept. Except as such notice is given, all records of Borrowers pertaining to
the Collateral and other contract rights are and will continue to be kept at the
address of Borrowers as it appears in paragraph 14.7 of this Agreement, or at
such other address as the Borrowers designate for such purpose in a written
notice to the Bank. The principal place of business of each Borrower is in the
State of Oklahoma.

 

  6.8. No Default. The execution, delivery and performance by the Borrowers and
the Guarantor of this Agreement and the Loan Documents will not violate any
provision or constitute a default under any indenture, agreement or instrument
to which any of the Borrowers or the Guarantor is a party or by which any
Borrower, the Guarantor or the Collateral is bound or affected.

 

  6.9. Full Disclosure. Neither this Agreement nor any statement or instrument
referred to herein nor any other information, report or statement delivered to
the Bank by GRMH, the Borrowers or the Guarantor contains any untrue statement
or omits to state a material fact necessary to make the statements herein or
therein not misleading.

 

  6.10. Survival of Representations. All representations and warranties made by
GRMH, the Borrowers and the Guarantor herein will survive the delivery of the
Loan Documents and the making of the Loan evidenced thereby, and any
investigation at any time made by or on behalf of the Bank will not diminish the
Bank’s right to rely thereon. All statements contained in any certificate or
other instrument delivered by or on behalf of GRMH, the Borrowers or the
Guarantor under or pursuant to this Agreement or in connection with the
transactions contemplated hereby will constitute representations and warranties
made by GRMH, the Borrowers and the Guarantor hereunder, severally and as
expressly applicable.

 

  6.11. ERISA Plans. Each of the Borrowers have disclosed to the Bank all
existing employee benefit plans under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). No termination event has occurred with
respect to any ERISA plan of any Borrower and each of the Borrowers is in
compliance with ERISA in all respects.

 

  6.12. Intentionally Deleted.

 

  6.13. Closing Agreement. The Closing Agreements dated May 21, 2013 are in full
force and effect in the form attached hereto as Exhibit “G 1 and 2” (the
“Closing Agreements”) and have not been terminated, modified or amended.

 

  6.14. Outstanding Balance. GRMH, each of the Borrowers and the Guarantor
acknowledge that the outstanding balance of the Prior Notes immediately prior to
the effectiveness of this Agreement and the Restructuring Agreement is
$16,500,594.85.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 9 -   



--------------------------------------------------------------------------------

7. Affirmative Covenants. Until the payment in full of the Obligations, unless
the Bank otherwise consents in writing, GRMH, the Borrowers and the Guarantor,
each severally and not jointly and severally, and where and as applicable as
expressly indicated below, agree to perform or cause to be performed the
following:

 

  7.1. Performance of Obligations. The Borrowers will pay and perform all
Obligations under the Loan Documents. The Borrowers will perform all of their
respective obligations under all material contracts and agreements relating to
their respective businesses, and will enforce the performance of the obligations
of the other parties thereto.

 

  7.2. Notifications. The Borrowers will give prompt written notice to the Bank
of: (a) any event of Default; (b) any event of default by a Borrower Subsidiary
under a material contract to such subsidiary’s portion of the Business;
(c) changes of management of a Borrower; (d) the death, disability or
termination of employment with GRMH or a Borrower by the Guarantor; (e) all
material litigation affecting any Borrower, Borrower Subsidiary, the Guarantor
or the Collateral; (f) any notices, demands or other written communications from
third party payers regarding the general coding or billing practices or
asserting a pattern of improper coding or billing practices of any Borrower or
any of the Borrower Subsidiaries; (g) the change or relocation of the principal
place of business of any Borrower outside the State of Oklahoma; and (h) any
other matter which has resulted in, or might result in: (1) a material adverse
change in the financial condition of any Borrower, the pharmacy or sleep lab
businesses or of the Guarantor, or (2) a material adverse change in the ability
of the Borrowers to perform their respective Obligations, warranties, covenants
and conditions of the Loan Documents.

 

  7.3. Records Inspections. The Borrowers and the Borrower Subsidiaries will
each maintain full and accurate accounts and records of their respective
operations on a basis consistent with prior periods. GRMH and the Borrowers will
permit the Bank and the Bank’s designated representatives to have access to the
Collateral and the records and accounts relating to the Collateral at all
reasonable times to perform such inspections, audits and examinations as the
Bank might reasonably request from time to time.

 

  7.4. Financial Information. Borrowers and the Guarantor will furnish to the
Bank:

 

AMENDED AND RESTATED LOAN AGREEMENT    - 10 -   



--------------------------------------------------------------------------------

  7.4.1 Financial Statements. Accurate books and records of account will be kept
by GRMH (as such pertain to the Borrowers), the Borrowers and the Guarantor in
accordance with accounting principles consistently applied. The Bank will have
the right to examine and copy such books and records and the federal and state
income tax returns of GRMH (as such pertain to the Borrowers), the Borrowers and
the Guarantor, to discuss the affairs, finances and accounts of GRMH (as such
pertain to the Borrowers), the Borrowers and the Guarantor, and to be informed
as to the same at such times and intervals as the Bank might reasonably request.
GRMH, and the Borrowers will furnish to the Bank within sixty (60) days after
the end of each calendar quarter commencing with the quarter ending June 30,
2008, a quarterly reviewed financial statement of GRMH and Borrowers in form
satisfactory to the Bank completed by GRMH and/or Borrowers’ outside accountant,
together with a certification by the Borrowers as to the correctness of the Debt
Service Coverage Ratio and GRMH as to the correctness of the Net Worth
calculations in accordance with this Agreement. In addition to the quarterly
statements, GRMH and Borrowers will furnish to the Bank within one hundred
twenty (120) days after the close of their fiscal year, annual consolidated
financial statements of GRMH and each Borrower completed and audited by GRMH’s
outside accountant, including all consolidating entries and footnotes, starting
with the calendar year 2008 and each year thereafter. The annual financial
statements of GRMH and Borrowers will be prepared in accordance with generally
accepted accounting principles consistently applied, will be certified by GRMH
as to correctness and audited by GRMH’s outside accountants and will be in form
and substance satisfactory to the Bank. So long as the Guaranty remains
outstanding, the Guarantor will furnish to the Bank annual financial statements
within one hundred twenty (120) days after the close of Guarantor’s fiscal year.
The financial statements of the Guarantor will be prepared in accordance with
accounting principles consistently applied and will be certified by Guarantor to
the Bank, and will be in form and substance satisfactory to the Bank. In
addition after an event of Default, the Guarantor will furnish financial
statements to the Bank within fifteen (15) days after written request by the
Bank. For each year in which any Obligations are outstanding, GRMH, the
Borrowers and the Guarantor (as to the Guarantor until release of the Nelson
Guaranty) will furnish to the Bank within fifteen (15) days of filing complete
copies of all federal and state income tax returns of GRMH, the Borrowers and
the Guarantor for the preceding year with all schedules attached. If the time
for filing any such tax returns is to be extended, GRMH, the Borrowers and the
Guarantor will provide to the Bank copies of such extensions with evidence that
such extensions have been timely filed, within fifteen (15) days of filing.

 

  7.4.2 Compliance Certificate. The Borrowers will deliver to the Bank, on the
first day of each month, a certificate in the form attached as Exhibit “H”,
executed by each Borrower’s chief executive officer and Guarantor (for so long
as Guarantor is a member of GRMH’s board of directors or is employed as an
officer of GRMH, a Borrower or a Borrower subsidiary), stating that the
Borrowers know of no event of Default under any of the Loan Documents and that
all requirements of the Loan Documents have been fully performed, or if to the
knowledge of any Borrower any of the terms of any of the Loan Documents have not
been fully performed, such certificate will specify the nature of the Default
and the steps taken by the Borrowers to correct such Default.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 11 -   



--------------------------------------------------------------------------------

  7.4.3 Other Information. At the Bank’s request from time to time, the
Borrowers and the Guarantor (as to the Guarantor until release of the Nelson
Guaranty) will provide the Bank with such other information as the Bank may
reasonably request regarding the business affairs and financial condition of the
Borrowers and the Guarantor. GRMH, the Borrowers and the Guarantor will provide
access to the Bank at all reasonable times to all documents and information
relating to the Collateral, the Borrower Subsidiaries and the sleep lab
businesses.

 

  7.4.4 Accounts Receivable; Inventory. Within forty-five (45) days after the
end of each quarter, the Borrowers will furnish the Bank accounts receivable
aging, listing and inventory reports for that quarter.

 

  7.5. Deposit Accounts. The Borrowers will deposit all payments from operations
into accounts subject to the Control Agreement. Unless a Default has occurred
and is continuing, Borrowers will be permitted to utilize such funds for
operations.

 

  7.6. Additional Documents. GRMH, the Borrowers and the Guarantor will
promptly, on demand by the Bank, perform or cause to be performed such actions
and execute or cause to be executed all such additional agreements, contracts,
indentures, documents and instruments as might be reasonably requested by the
Bank to satisfy the requirements of this Agreement and the disbursement of funds
hereunder.

 

  7.7. Governmental Approvals. The Borrowers and Borrower Subsidiaries will each
obtain all permits, licenses, and necessary approvals from governmental
authorities and abutting landowners which are considered necessary for the
proper operation of their respective businesses.

 

  7.8. Taxes. Except as set forth on Schedule 7.8, all taxes, assessments,
governmental charges and levies imposed on GRMH, the Borrowers and the Guarantor
or GRMH’s the Borrowers’ or the Guarantor’s assets, income and profits will be
paid by the entity owing same prior to the date on which penalties attach
thereto, provided that GRMH, the Borrowers and the Guarantor will not be
required to pay any such charge which is being contested in good faith by proper
proceedings as to which adequate reserves have been established.

 

  7.9. Access. Any representative of the Bank will have reasonable access to the
Collateral and any other property owned by the Borrowers.

 

  7.10. Operation. The Borrowers agree to operate their businesses directly, or
indirectly through the Borrower Subsidiaries, in a prudent and efficient manner
consistent with normal industry practices and all governing laws and
regulations.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 12 -   



--------------------------------------------------------------------------------

  7.11. Qualification; Licenses. The Borrowers will take such actions or cause
such actions to be taken as might be required to maintain the existence of all
governmental and private permits, licenses and authorities of the Borrowers and
Borrower Subsidiaries, necessary or desirable to the continuation of the
Borrowers and Borrower Subsidiaries’ businesses and will comply with all
statutes and governmental regulations.

 

  7.12. Insurance. Policies of insurance will be continuously maintained by the
Borrowers on the Collateral with companies, in amounts equal to the replacement
cost of such Collateral, with business interruption, valuable documents and
account receivable loss coverage and against risks satisfactory to the Bank. The
Borrowers will furnish the Bank with copies of all certificates of insurance
policies in effect and evidence of payment of the premium for each insurance
policy.

 

  7.13. Attorney Fees. Within ten (10) days after receipt of invoice therefor,
the Borrowers will (except where prohibited by applicable law) pay all
reasonable expenses incurred by the Bank in connection with the negotiation and
documentation of this Agreement, the Restructuring Agreement, the other Loan
Documents, all prior accommodations made pursuant to the Prior Agreement and all
matters in connection with any of the foregoing, including all attorneys’ fees,
filing fees and recording costs. In addition, the Borrowers will pay all
reasonable fees, costs, expenses (including legal expenses and attorneys’ fees)
and disbursements of the Bank incident to: (a) the protection of the rights of
the Bank in connection with the Loan Documents and the transactions contemplated
thereby; and (b) the collection or enforcement of the Loan Documents whether by
judicial proceedings, proceedings under Chapter 7 or 11 of the Bankruptcy Code
or any successor statute thereto, or otherwise.

 

  7.14. Foundation Acquisition. GRMH will complete its proposed acquisition of
the Foundation Entities on the Closing Date, simultaneously with the closing of
this Agreement. After such acquisition, all of the outstanding equity interests
in the Foundation Entities will be owned by GRMH or a wholly-owned subsidiary of
GRMH.

 

  7.15. Debt Service Coverage Ratio. Commencing with the Quarter ending
September 30, 2010, and thereafter during the term of the Loan, based on the
latest four rolling quarters, the Borrowers will continuously maintain a Debt
Service Coverage Ratio of not less than 1.25 to 1.

 

  7.16. Minimum Net Worth. During the term of the Loan, GRMH will continuously
maintain the Minimum Net Worth determined on a quarterly basis.

 

  7.17. Positive EBITDA. Beginning on March 31, 2013, and on the last day of
each quarter thereafter, the GRMH’s EBITDA must be positive for such immediately
ended quarter. “EBITDA” for any period means the net income for that period:
(a) plus the following for such period to the extent deducted in calculating
such net income, without duplication: (i) interest expense, (ii) all income tax
expense; (iii) depreciation and amortization expense; and (iv) non-cash charges
constituting intangible impairment charges, equity compensation and fixed asset
impairment charges; (b) but, and in all cases, excluding from the calculation of
EBITDA: (i) any extraordinary items (as determined in accordance with GAAP); and
(ii) onetime or non-recurring gains or losses associated with the sale or
disposition of any business, asset, contract or lease.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 13 -   



--------------------------------------------------------------------------------

  7.18. Closing Agreement. GRMH, SDC and Guarantor will comply with all of the
terms and conditions of the Closing Agreements as applicable to them on a
several basis.

 

  7.19. Sale of Non-Core Sleep Assets. GRMH and the Borrowers agree to use their
commercially reasonable efforts to complete the sale of the non-core sleep
assets identified in Section 2.4 of the Closing Agreement 1 on or before
December 31, 2013. All proceeds from the sale of such assets shall be applied to
the Loan.

 

  7.20. Refinance. GRMH and the Borrowers will use their commercially reasonable
efforts to refinance the Loan, with a closing date of such refinance transaction
to occur on or before December 31, 2013, subject to the terms of Section 2.1 of
Closing Agreement 1.

 

  7.21. Mandatory Loan. Until December 31, 2013, GRMH will lend to SDC ten
percent (10%) of the cash proceeds from any future issuance of GRMH common stock
made pursuant to an S-1 or S-3 Registration Statement while any portion of the
Loan is then outstanding. Such funds may be used by SDC for operations or to
repay the Loan. Any such loans by GRMH will be subordinated in all respects to
the Loan, pursuant to a subordination agreement to be executed by GRMH in form
and substance acceptable to the Bank.

 

  7.22. Purchase of Membership Interests. GRMH will use its commercially
reasonable efforts by, through or together with TSH Acquisition, LLC (“TSH”), to
raise funds in order to purchase existing outstanding preferred membership
interests in the subsidiaries of TSH in accordance with Section 2.3 of Closing
Agreement 1. GRMH will pay twenty percent (20%) of all syndication and discount
fees associated with such purchases (calculated in accordance with Section 2.3
of the Closing Agreement) up to a maximum of $500,000.00 to the Bank for
immediate application to the principal balance of the Loan.

8. Negative Covenants. GRMH, the Borrowers and the Guarantor, each severally and
not jointly and severally and where and as applicable as expressly indicated
below, agree that until payment in full of the Obligations, unless the Bank
waives compliance in writing:

 

AMENDED AND RESTATED LOAN AGREEMENT    - 14 -   



--------------------------------------------------------------------------------

  8.1. Creation of Liens on Collateral. Neither any Borrower nor any Borrower
Subsidiaries will create, assume or suffer to exist any trust deed, mortgage,
pledge, security interest, encumbrance or other lien (including the lien of an
attachment, judgment or execution) securing a charge or obligation affecting any
or all of the Collateral or Accounts of the Borrower Subsidiaries, excluding
only: (a) liens for governmental charges which are not delinquent or the
validity of which is being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established under generally accepted
accounting principles; (b) deposits made to secure statutory and other
obligations incurred in the ordinary course of the Borrowers’ respective
businesses; (c) equipment acquisition leases in the ordinary course of business
(new or assumed); (d) Seller carry-back financing and liens of ARx or SDC set
forth on Schedule “8.4”; (e) Seller carry-back financing to ARx or SDC from the
acquisition of new sleep businesses, so long as subordinated to the Bank’s
liens; and (f) liens to the Bank contemplated by this Agreement.

 

  8.2. Creation of Liens on Pledged Interests. GRMH will not create, assume or
suffer to exist any pledge, security interest, encumbrance or other lien
(including the lien of an attachment, judgment or execution) securing a charge
or obligation affecting any or all of the Pledged Interests, excluding only the
collateral assignment and security interest contemplated by this Agreement and
the Collateral Assignment of Equity Interests.

 

  8.3. Liquidation or Merger. Except as contemplated in Section 7.19, neither
the Borrowers nor any of Borrower Subsidiaries will liquidate, dissolve or enter
into any consolidation, merger, partnership, joint venture, syndicate, pool,
operating agreement or other combination, or convey, sell or assign any
substantial part of their respective assets.

 

  8.4. Creation of Debt. Except as provided in paragraph 6.4 and 7.21, neither
the Borrowers nor any of Borrower Subsidiaries will incur, create or suffer to
exist any indebtedness for borrowed money, or issue, discount or sell any
obligation of the Borrowers or Borrower Subsidiaries, excluding only: (a) the
indebtedness to the Bank contemplated by this Agreement; (b) current accounts
payable arising in the ordinary course of their respective businesses;
(c) financing for working capital of Borrower Subsidiaries of SDC secured only
by the personal guaranties of minority interest holders in such Borrower
Subsidiary; (d) the items enumerated in clauses (c), (d), (e) of paragraph 8.1;
(e) an amount not to exceed $100,000.00 incurred in the ordinary course of
business by SDC , including its subsidiaries, ; and (d) such other indebtedness
as the Bank specifically approves in writing.

 

  8.5. Loan and Guaranties. Neither the Borrowers nor any of Borrower
Subsidiaries will make any loans, advances or extensions of credit to any
person, firm or corporation nor become a guarantor or surety directly or
indirectly unless the Bank otherwise consents in writing, except that: Borrowers
may make short term operating advances or loans to Borrower Subsidiaries or
guarantee obligations of Borrower Subsidiaries in the ordinary course of
business.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 15 -   



--------------------------------------------------------------------------------

  8.6. Transfers. Except as expressly permitted by this Agreement, the Borrowers
will not transfer or permit to be transferred voluntarily or by operation of law
any interest in the Collateral, the Borrower Subsidiaries or assets of the
Borrower Subsidiaries, except that the Borrowers, with notice to the Bank, may
recognize transfers of existing minority equity interests held by third parties
in Borrower Subsidiaries so long as Borrowers’ equity or ownership interest
therein is not decreased. GRMH holds and will maintain at all times ownership
and distributable equity interest, directly or indirectly, in SDC and ARx of not
less than one hundred percent (100%). The Borrowers may create or activate
currently inactive Borrower Subsidiaries so long as the Borrowers maintain the
ownership and distributable equity interests percentages of not less than 51% as
to new Borrower Subsidiaries and provides notice to the Bank thereof and
delivers such additional assignments or amendments to the Loan Documents
satisfactory to the Bank covering such interests. Borrowers will not issue or
sell any additional membership interests in SDC, ARx or Borrowers Subsidiaries
or any other securities convertible into equity of such entities. The Guarantor
will not sell, transfer or otherwise dispose of or create, assume or suffer to
exist any pledge, lien, security interest, charge or encumbrance on, any
interest in GRMH owned by the respective Guarantor which exceeds, in one or an
aggregate of transactions, twenty percent (20%) of the respective interest
currently owned, except after notice to the Bank pursuant to this Loan Agreement
without any approval right implied. The Guarantor will not sell, transfer or
permit to be transferred voluntarily or by operation of law assets owned by the
Guarantor which will materially impair the financial worth of the Guarantor or
the Bank’s ability to collect the amount of Obligations guaranteed by the
Guarantor.

 

  8.7. Other Agreements. The Borrowers and the Guarantor will not enter into any
agreement that limits or restricts the ability of the Borrowers or the Guarantor
to comply with the terms of the Loan Documents.

 

  8.8. Limitation on Distributions and Redemptions. After the occurrence of an
event of Default, Borrowers will not declare, pay or make any dividend or
distribution directly or indirectly in respect of any stockholder or equity
interest or other interest. Borrowers will not directly or indirectly make any
capital contribution to or purchase, redeem, acquire or retire any stockholder
or equity interest in GRMH (whether such interest is now or hereafter issued,
outstanding or created) except with prior written consent and approval of the
Bank.

 

  8.9. Limitation on Investments and New Businesses. Except as otherwise
permitted in the Loan Agreement, as amended from time to time, none of the
Borrowers or Borrower Subsidiaries will: (a) make any expenditure or commitment
or incur any obligation or enter into or engage in any transaction except in the
ordinary course of business; (b) engage directly or indirectly in any business
or conduct any operations except in connection with or incidental to their
respective present businesses and operations; or (c) make any acquisitions of or
capital contributions to or other investments in any person or entity, in each
case other than the planned and disclosed expansion of the sleep lab business at
any time.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 16 -   



--------------------------------------------------------------------------------

  8.10. Transactions with Affiliates. No Borrower will engage in any material
transaction with any affiliate of a Borrower on terms which are less favorable
to the Borrower than those which would have been obtainable at the time in an
arm’s-length dealing with persons other than such affiliates.

 

  8.11. Subsidiaries. None of the Borrowers will create or own any subsidiary
without the prior written notice to the Bank including the name, state of
organization, list of equity holders, principal place of business and intended
purpose, geographical area and scope of business operations. Borrowers agree to
cause the execution and delivery of such documents to collaterally assign the
Borrower’s equity interest therein and to pledge, encumber or grant a security
interest in such subsidiaries’ assets.

 

  8.12. Acquisition of Sleep Center Assets. The Borrowers will not permit GRMH
or the Foundation Entities to acquire any assets of the Borrowers, any
Collateral, or any assets relating to the operation of a sleep center owned by
any of the Borrowers or Borrower Subsidiaries.

 

  8.13. No Contribution or Distribution. No money, funds or other remuneration
received by any Borrower as a result of operations, sales of assets, or
otherwise will be contributed, distributed or otherwise paid to GRMH, except
that SDC may contribute to GRMH on a monthly basis an amount up to twenty
percent (20%) of GRMH’s reasonable overhead expenses for such month.

9. Default. Unless remedied by the Borrowers as permitted under paragraph 10 or
waived by the Bank in writing, the occurrence of any of the following events
will constitute an event of default (“Default”):

 

  9.1. Nonpayment of Note. A default in payment when due of any interest on or
principal of the Note; or

 

  9.2. Other Nonpayment. A default in payment when due of any other amount
payable to the Bank under the terms of any of the Loan Documents; or

 

  9.3. Breach of Agreement. A default by a Borrower or a Guarantor in the
performance or observance of any agreement contained in the Loan Documents, or
under the terms of any other instrument delivered to the Bank in connection with
this Agreement; or

 

  9.4. Lien Filings. Except as expressly permitted by this Agreement, the
existence of any lien on the Collateral without indemnification therefor
satisfactory to the Bank; or

 

  9.5. Casualty Loss. Substantial damage to or destruction of a material portion
of the Collateral or sleep lab businesses; or

 

AMENDED AND RESTATED LOAN AGREEMENT    - 17 -   



--------------------------------------------------------------------------------

  9.6. Other Agreements. The rescission, abandonment, disclaimer or breach of
the Loan Agreement, a Guaranty or any of the other Loan Documents or other
contracts or agreements pledged to the Bank under the Loan Documents; or

 

  9.7. Representations. Any representation, statement, certificate, schedule or
report made or furnished to the Bank by GRMH, the Borrowers or the Guarantor
proves to be false or erroneous in any material respect at the time of the
making thereof or any representation or warranty ceases to be complied with in
any material respect; or

 

  9.8. Bankruptcy. GRMH, a Borrower or the Guarantor becomes bankrupt or makes a
general assignment for the benefit of creditors or applies for, or consents to,
the appointment of a trustee, receiver or liquidator or authorizes such
application or consent, or if proceedings seeking such appointment are commenced
against GRMH, a Borrower or the Guarantor and remain undismissed and unstayed
for ninety (90) days; or GRMH, a Borrower or the Guarantor authorizes or files a
voluntary petition in bankruptcy or applies for or consents to the application
of any bankruptcy, reorganization, readjustment of debt, insolvency,
dissolution, liquidation or other similar law of any jurisdiction; or

 

  9.9. Judgment. Entry by any court of judgment against GRMH, any of the
Borrowers or the Guarantor in excess of Fifty Thousand Dollars ($50,000.00)
which is not adequately covered by insurance or secured by a supersedes bond, or
any attachment of any of the Collateral which is not discharged to the
satisfaction of the Bank within thirty (30) days thereof; or

 

  9.10. Maturity of Other Debt. The occurrence of an event of default under or
the acceleration of the maturity of any other indebtedness of a Borrower or a
Guarantor to any other person which in the reasonable opinion of the Bank will
materially and adversely affect the ability of a Borrower or a Guarantor, as
applicable, to perform the Loan Documents; or

 

  9.11. Failure of Liens. Except as expressly permitted by this Agreement,
failure of the Bank’s assignment, liens and security interests covering the
Collateral to constitute a first and prior perfected lien on any material
portion of the Collateral; or

10. Opportunity to Cure. The Borrower has the right to cure certain events under
paragraph 9, as follows:

 

  10.1. Nonpayment. Up to three events in the aggregate described in paragraphs
9.1 or 9.2 of this Agreement may be cured within five (5) days after written
notice by the Bank to the Borrower (of which a copy need not be sent to the
Borrower’s counsel as provided in paragraph 14.7 of this Agreement). No notice
will be given and no opportunity to cure will be given for the fourth or
subsequent event described in paragraphs 9.1 or 9.2.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 18 -   



--------------------------------------------------------------------------------

  10.2. No Opportunity to Cure. No notice or opportunity to cure will be given
for any event described in paragraphs 9.8 or 9.9.

 

  10.3. Other Events of Default. Any event described in paragraph 9 (other than
those set forth in paragraphs 9.1, 9.2, 9.8 or 9.9) may be cured within ten
(10) days (five (5) days for events described in paragraph 9.11) after notice by
the Bank to the Borrower.

If any event under paragraph 9 is (a) not cured as described in this paragraph
10 to the Bank’s reasonable satisfaction; or (b) is not permitted to be cured
under this paragraph 10, then the Borrower will be in Default under this
Agreement and the Bank may exercise all remedies available to it as described in
this Agreement. GRMH, the Borrowers and the Guarantor hereby waive all notice
requirements in connection with any Default hereunder.

11. Remedies. In the event of Default, the Bank will have the following
remedies:

 

  11.1. Acceleration of Note. The Bank may, at the Bank’s option, declare the
Notes and all other Obligations to be immediately due and payable and the Bank
will be entitled to proceed to selectively and successively enforce the Bank’s
rights under the Loan Documents or any one or more of them.

 

  11.2. Selective Enforcement. In the event the Bank elects to selectively and
successively enforce the Bank’s rights under any one or more of the instruments
securing payment of the Obligations, such action will not be deemed a waiver or
discharge of any other lien or encumbrance securing payment of the Obligations
until such time as the Bank has been paid in full all sums owing to the Bank.

 

  11.3. Performance by the Bank. The Bank will have the right (but not the
obligation) to: (a) take possession of the Collateral and operate or dispose of
the Collateral in such manner as the Bank determines in the Bank’s sole
discretion; (b) take possession of all Accounts, Equipment, Inventory, General
Intangibles, materials and tools used in any Borrower’s businesses; (c) make
payments of the costs directly to persons engaged by a Borrower or the Bank;
(d) make such payments and perform such acts as might be determined by the Bank
to be necessary or appropriate to perform or to cure any default in performance
by the Borrowers under agreements affecting the Collateral; and (e) make
advances under the Notes without the consent of the Borrowers to pay interest
accrued thereon and all costs. If the Bank exercises such option, all costs will
be paid to the Bank by the Borrowers. GRMH, the Borrowers and the Guarantor
hereby authorize the Bank to increase the indebtedness owing by the Borrowers to
the Bank and agree that the Loan Documents will evidence and secure payment of
such costs whether or not the total funds advanced exceed the face amount of the
Loan Documents.

 

  11.4. Waiver of Default. The Bank may, by an instrument in writing signed by
the Bank, waive any Default which has occurred and any of the consequences of
such Default, and in such event, the Bank, the Borrowers and the Guarantor will
be restored to their respective former positions, rights and obligations
hereunder. Any Default so waived will, for the purposes of this Agreement, be
deemed to have been cured and not to be continuing, but no such waiver will
extend to any subsequent or other Default or impair any consequence of such
subsequent or other Default.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 19 -   



--------------------------------------------------------------------------------

  11.5. Deposits; Setoff. Regardless of the adequacy of any other collateral
security held by the Bank, any deposits or other sums credited by or due from
the Bank to the Borrowers or the Guarantor will at all times constitute
collateral security for all indebtedness and obligations of the Borrowers and
the Guarantor to the Bank and may be set off against any and all liabilities of
the Borrowers and the Guarantor to the Bank. The rights granted by this
paragraph are in addition to the rights of the Bank under any statutory banker’s
lien now or hereafter in effect.

 

  11.6. No Personal Liability. Notwithstanding any provision of this Agreement,
except as expressly provided in the Amended and Restated Collateral Assignment
of Equity Interests and Security Agreement executed by GRMH of even date
herewith, in no event will GRMH have any personal liability under this
Agreement, it being agreed and understood that any liability of GRMH will in all
other events be limited to and be recourse only to the Pledged Interests.

12. Covenant Waiver. The Bank hereby waives compliance with the covenants
contained in paragraph 7.15, paragraph 7.16, and paragraph 7.17, until
December 31, 2013, at which time such covenants shall continue in full force and
effect. Any covenant waivers by the Bank pursuant to the Prior Agreement are
hereby revoked, unless expressly made in this Agreement.

13. RELEASE OF CLAIMS. IN CONSIDERATION OF THE TRANSACTIONS DESCRIBED IN THIS
AGREEMENT AND IN THE OTHER LOAN DOCUMENTS, GRMH, THE BORROWERS AND THE GUARANTOR
KNOWINGLY AND VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY, ABSOLUTELY RELEASE
AND FOREVER DISCHARGE THE BANK AND EACH OF ITS REPRESENTATIVES, AGENTS,
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ADVISORS, SHAREHOLDERS,
SUBSIDIARIES, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM
ANY AND ALL SUITS, LAWSUITS, CLAIMS, DEMANDS, PROCEEDINGS, ACTIONS, CAUSES OF
ACTION, ORDERS, LIABILITIES, DAMAGES, INJURIES, EXPENSES, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, BOTH AT LAW AND IN TORT, IN CONTRACT OR
OTHERWISE, WHICH GRMH, THE BORROWERS OR THE GUARANTOR MAY HAVE OR HAVE EVER HAD
AGAINST THE RELEASED PARTIES.

 

  13.1.

ACKNOWLEDGMENTS AND ADMISSIONS. EACH OF GRMH, THE BORROWERS AND THE GUARANTOR
HEREBY REPRESENT, WARRANT, ACKNOWLEDGE AND ADMIT THAT (A) EACH OF THEM HAS MADE
AN INDEPENDENT DECISION TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, WITHOUT RELIANCE ON ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING BY THE BANK, WHETHER WRITTEN, ORAL OR
IMPLICIT, OTHER THAN AS

 

AMENDED AND RESTATED LOAN AGREEMENT    - 20 -   



--------------------------------------------------------------------------------

  EXPRESSLY SET OUT IN THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT DELIVERED ON
OR AFTER THE DATE HEREOF, (B) THERE ARE NO REPRESENTATIONS, WARRANTIES,
COVENANTS, UNDERTAKINGS OR AGREEMENTS BY THE BANK AS TO THE LOAN DOCUMENTS
EXCEPT AS EXPRESSLY SET OUT IN THIS AGREEMENT OR IN ANOTHER LOAN DOCUMENT
DELIVERED ON OR AFTER THE DATE HEREOF, (C) THE BANK HAS NO FIDUCIARY OBLIGATION
TOWARD GRMH, THE BORROWERS OR THE GUARANTOR WITH RESPECT TO ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY, (D) THE RELATIONSHIP PURSUANT TO THE LOAN
DOCUMENTS BETWEEN THE BORROWERS AND THE BANK IS AND WILL BE SOLELY THAT OF
DEBTOR AND CREDITOR, (E) NO PARTNERSHIP OR JOINT VENTURE EXISTS WITH RESPECT TO
THE LOAN DOCUMENTS BETWEEN ANY BORROWER OR THE GUARANTOR AND THE BANK,
(F) SHOULD A DEFAULT OCCUR OR EXIST, THE BANK WILL DETERMINE IN ITS SOLE
DISCRETION AND FOR ITS OWN REASONS WHAT REMEDIES AND ACTIONS IT WILL OR WILL NOT
EXERCISE OR TAKE AT THE TIME, (G) WITHOUT LIMITING ANY OF THE FOREGOING, NO
BORROWER, GUARANTOR NOR GRMH IS RELYING UPON ANY REPRESENTATION OR COVENANT BY
THE BANK, OR ANY REPRESENTATIVE THEREOF, AND NO SUCH REPRESENTATION OR COVENANT
HAS BEEN MADE, THAT THE BANK WILL, AT THE TIME OF AN EVENT OF DEFAULT, OR AT ANY
OTHER TIME, WAIVE, NEGOTIATE, DISCUSS OR TAKE OR REFRAIN FROM TAKING ANY ACTION
PERMITTED UNDER THE LOAN DOCUMENTS WITH RESPECT TO ANY SUCH EVENT OF DEFAULT OR
ANY OTHER PROVISION OF THE LOAN DOCUMENTS, AND (H) THE BANK HAS RELIED UPON THE
TRUTHFULNESS OF THE ACKNOWLEDGMENTS IN THIS PARAGRAPH 13.1 IN DECIDING TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO BECOME OBLIGATED HEREUNDER.

 

  13.2. JOINT ACKNOWLEDGMENT. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  13.3.

INDEMNITY. THE BORROWERS AGREE TO INDEMNIFY THE BANK, UPON DEMAND, FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES,
PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS, SETTLEMENTS, COSTS, EXPENSES OR
DISBURSEMENTS (INCLUDING REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS, EXPERTS AND
ADVISORS) OF ANY KIND OR NATURE WHATSOEVER (IN THIS PARAGRAPH COLLECTIVELY
CALLED “LIABILITIES AND COSTS”) WHICH TO ANY EXTENT (IN WHOLE OR IN PART) MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST

 

AMENDED AND RESTATED LOAN AGREEMENT    - 21 -   



--------------------------------------------------------------------------------

  THE BANK BY THIRD PARTIES GROWING OUT OF, RESULTING FROM OR IN ANY OTHER WAY
ASSOCIATED WITH THE COLLATERAL, THE LOAN DOCUMENTS AND THE TRANSACTIONS AND
EVENTS (INCLUDING THE ENFORCEMENT OR DEFENSE THEREOF) AT ANY TIME ASSOCIATED
THEREWITH OR CONTEMPLATED THEREIN (WHETHER ARISING IN CONTRACT OR TORT OR
OTHERWISE AND INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY ENVIRONMENTAL
LAWS BY THE BORROWERS, THE GUARANTOR OR THE BANK OR ANY LIABILITIES OR DUTIES
THE BORROWERS, THE GUARANTOR OR THE BANK WITH RESPECT TO HAZARDOUS MATERIALS
FOUND IN OR RELEASED INTO THE ENVIRONMENT).

THE FOREGOING INDEMNIFICATION WILL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY THE BANK, PROVIDED ONLY THAT THE BANK
WILL NOT BE ENTITLED UNDER THIS PARAGRAPH TO RECEIVE INDEMNIFICATION FOR THAT
PORTION, IF ANY, OF ANY LIABILITIES AND COSTS WHICH IS PROXIMATELY CAUSED BY ITS
OWN INDIVIDUAL GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED IN A FINAL
JUDGMENT. IF ANY PERSON (INCLUDING ANY BORROWER, ANY OF THEIR AFFILIATES OR ANY
GUARANTOR) EVER ALLEGES SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY THE BANK,
THE INDEMNIFICATION PROVIDED FOR IN THIS PARAGRAPH WILL NONETHELESS BE PAID UPON
DEMAND, SUBJECT TO LATER ADJUSTMENT OR REIMBURSEMENT, UNTIL SUCH TIME AS A COURT
OF COMPETENT JURISDICTION ENTERS A FINAL JUDGMENT AS TO THE EXTENT AND EFFECT OF
THE ALLEGED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. AS USED IN THIS PARAGRAPH
THE TERM “BANK” WILL REFER NOT ONLY TO THE PERSON DESIGNATED AS SUCH BUT ALSO TO
EACH DIRECTOR, OFFICER, AGENT, ATTORNEY, EMPLOYEE, PARTICIPANT, REPRESENTATIVE
AND AFFILIATE OF THE BANK.

 

  13.4.

WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. EACH OF GRMH, THE BORROWERS, THE
BORROWER SUBSIDIARIES, THE GUARANTOR AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR
ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY, (B) WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY

 

AMENDED AND RESTATED LOAN AGREEMENT    - 22 -   



--------------------------------------------------------------------------------

  RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL
DAMAGES,” AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS PARAGRAPH. AS USED IN THIS
PARAGRAPH, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR
FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.

14. Miscellaneous. It is further agreed as follows:

 

  14.1. Participating Lenders. GRMH, the Borrowers and the Guarantor agree that
although the Loan Documents name the Bank as the holder thereof, the Bank is
authorized to sell participation interests in all or any portion of the Loan to
other financial institutions (a “Participating Lender”) and GRMH, the Borrowers
and the Guarantor agree that, subject to the terms of the agreements of
participation, each Participating Lender will be entitled to rely on the terms
of the Loan Documents as if the Participating Lender had been named as an
original party to the Loan Documents.

 

  14.2. Notice Waiver. GRMH, the Borrowers and the Guarantor hereby waive all
notice requirements in connection with any Default hereunder.

 

  14.3. Guaranties. Each of the Guaranties remains in full force and effect with
respect to the Loan as described in this Agreement and evidenced by the Note.

 

  14.4. Supersession. This Agreement supersedes and replaces the Prior Agreement
in its entirety. Any reference in any of the Loan Documents to the Prior
Agreement will be deemed a reference to the applicable provisions of this
Agreement.

 

  14.5. Cumulative Remedies. No failure on the part of the Bank to exercise and
no delay in exercising any right hereunder will operate as a waiver thereof, nor
will any single or partial exercise by the Bank of any right hereunder preclude
any other or further right of exercise thereof or the exercise of any other
right.

 

  14.6. Survival of Representations. All representations and warranties made
herein will survive the making of the Loan hereunder and the delivery of the
Loan Documents.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 23 -   



--------------------------------------------------------------------------------

  14.7. Notices. Any notice, demand or communication required or permitted to be
given by any provision of this Agreement will be in writing and will be deemed
to have been given and received when delivered personally or by telefacsimile to
the party designated to receive such notice, or on the date following the day
sent by overnight courier, or on the third (3rd) business day after the same is
sent by certified mail, postage and charges prepaid, directed to the following
addresses or to such other or additional addresses as any party might designate
by written notice to the other parties:

 

  The Bank:    Arvest Bank      Attention: Mr. Bradley W. Krieger      5621
North Classen Boulevard      Oklahoma City, Oklahoma 73118      Fax: (405)
523-4126   with copy to:    Tom Blalock, Esquire      Commercial Law Group, P.C.
     5520 North Francis Avenue      Oklahoma City, Oklahoma 73118      Fax:
(405) 232-5553   GRMH and      Borrowers:    Graymark Healthcare, Inc.     
Attention: Mr. Stanton Nelson      101 North Robinson, Suite 900      Oklahoma
City, Oklahoma 73102      Fax: (405) 239-2258   with copy to:         Marcelo
Puiggari, Esq.      General Counsel & VP Legal Services      Foundation
HealthCare Affiliates, LLC      14000 N. Portland Ave., Suite 204      Oklahoma
City, OK 73134   The Guarantor:         Mr. Stanton Nelson      101 North
Robinson, Suite 900      Oklahoma City, Oklahoma 73102      Fax: (405) 239-2258

 

  14.8. Construction. The Loan Documents are intended to constitute contracts
made under the laws of the State of Oklahoma and to be construed in accordance
with the internal laws of said state. Nothing in this Agreement will be
construed to constitute the Bank as a joint venturer with GRMH, any of the
Borrowers or the Guarantor or to constitute a partnership. The descriptive
headings of the paragraphs of this Agreement (except the terms defined in
paragraph 1) are for convenience only and are not to be used in the construction
of the content of this Agreement. This Agreement may be executed in multiple
counterparts, each of which will constitute one agreement. The parties agree
that any counterpart may be executed by facsimile signature and such facsimile
signature will be deemed an original.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 24 -   



--------------------------------------------------------------------------------

  14.9. Binding Effect. This Agreement will be binding on and will inure to the
benefit of the Bank, GRMH, the Borrowers, and the Guarantor and their respective
successors and assigns.

 

  14.10. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement or to constitute such person a third party beneficiary
of this Agreement.

 

  14.11. Assignment. Neither this Agreement, the Loan Documents nor the proceeds
from the Loan will be assigned without the Bank’s prior written consent, and
without such consent, there will be no right to designate a payee of the
proceeds from the Loan.

 

  14.12. Time. Time is of the essence of this Agreement and each provision of
the other Loan Documents.

 

  14.13. Severability. In case any one or more of the provisions contained in
the Loan Documents should be invalid, illegal or unenforceable in any respect in
any jurisdiction, the validity, legality and enforceability of such provision or
provisions will not in any way be affected or impaired thereby in any other
jurisdiction; and the validity, legality and enforceability of the remaining
provisions contained herein and therein will not in any way be affected or
impaired thereby.

 

  14.14. Verbal Change. The Loan Documents may not be amended, altered, modified
or changed verbally, but only by an agreement in writing signed by the party
against whom enforcement of any amendment, waiver, change, modification or
discharge is sought.

 

  14.15. No Waiver. No advance of the proceeds from the Loan under any of the
Loan Documents will constitute a waiver of any of the representations,
warranties, conditions or covenants of GRMH, the Borrowers or the Guarantor
under the Loan Documents. In the event GRMH, the Borrowers or the Guarantor is
unable to satisfy any warranty, condition or covenant contained in the Loan
Documents, no advance of the proceeds from the Loan will preclude the Bank from
thereafter declaring such inability to be an event of Default.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 25 -   



--------------------------------------------------------------------------------

  14.16. Application of Loan Proceeds. The Bank may apply the proceeds from the
Loan under the Note to the satisfaction of any condition, warranty or covenant
of the Borrowers under any of the Loan Documents, and any proceeds so applied
will be considered as a part of the proceeds from the Loan advanced under the
Note and will be secured by the Loan Documents.

 

AMENDED AND RESTATED LOAN AGREEMENT    - 26 -   



--------------------------------------------------------------------------------

Schedule “6.4”

   -    Liens, Claims and Encumbrances

Schedule “6.5”

   -    Taxes

Schedule “6.6”

   -    Litigation

Exhibit “A”

   -    Form of Collateral Assignment of Equity Interests

Exhibit “B”

   -    Form of Collateral Assignment of Leases

Exhibit “C”

   -    Form of Nelson Guaranty

Exhibit “D”

   -    Form of Amended and Restated Promissory Note

Exhibit “E”

   -    Form of Security Agreement

Exhibit “F”

   -    Form of Account Control Agreement

Exhibit “G”

   -    Form of Closing Agreement I and II

Exhibit “H”

   -    Form of Compliance Certificate

[Signature Pages Follow]

 

AMENDED AND RESTATED LOAN AGREEMENT    - 27 -   



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

BANK:

 

ARVEST BANK, an Arkansas banking corporation

By:

  /s/ Bradley W. Krieger   Bradley W. Krieger, Executive Vice President and
Regional Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

GRMH:

 

GRAYMARK HEALTHCARE, INC., an

Oklahoma corporation

By:

  /s/ Stanton M. Nelson   Stanton M. Nelson, CEO

 

BORROWER:

 

APOTHECARYRX LLC, an Oklahoma limited liability company

 

By:   Graymark Healthcare, Inc., an Oklahoma corporation, its Manager  

By:

  /s/ Stanton M. Nelson     Stanton M. Nelson, CEO

 

BORROWER:

 

SDC HOLDINGS, LLC, an Oklahoma limited liability company

By:

  Graymark Healthcare, Inc., an Oklahoma corporation, its Manager  

By:

 

/s/ Stanton M. Nelson

    Stanton M. Nelson, CEO



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

GUARANTOR: /s/ STANTON M. NELSON

STANTON M. NELSON, individually



--------------------------------------------------------------------------------

SCHEDULE “6.4”

Liens, Claims and Encumbrances



--------------------------------------------------------------------------------

SCHEDULE “6.5”

Taxes



--------------------------------------------------------------------------------

SCHEDULE “6.6”

Litigation